DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and response, submitted August 31, 2021, has been reviewed by the examiner and entered of record in the file.  Accordingly, claims 1 and 20 are amended, and claims 2, 3 and 24 are cancelled.
2.	Claims 1, 4-23 and 25-33 are under examination in this office action.

Election/Restrictions and 
Status of the Claims
3. 	Claims 8, 11-14, 17-19, 30 and 31 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being nonelected, there being no allowable generic or linking claim.   
4.	In view of Applicant’s amendatory changes to claim 1, the scope of the invention of the elected subject matter was previously limited to the following:
A method of reducing cognitive impairment in a subject comprising orally administering the combination of valine, leucine, and isoleucine to said subject, wherein the cognitive impairment is a memory deficiency associated with a traumatic brain injury, and no additional agents or ingredients are administered. 
5. 	The remaining non-elected subject matter that falls outside the scope of the independent invention was previously withdrawn from consideration as directed to non-elected species.


Previous Claim Rejections - 35 USC § 102
6.	Claims 1, 2, 4-7, 9, 10, 15, 16, 21-23, 25, 27-29 and 32-33 were previously rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cohen, WO 2014/172341 A1.
	Claim 1 is amended to incorporate the limitations of claim 3. Claim 2 is cancelled.
	As such, claims 1, 2, 4-7, 9, 10, 15, 16, 21-23, 25, 27-29 and 32-33 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cohen, WO 2014/172341 A1, as evidenced by Wright et al, J. Head Trauma Rehabil: 2011 (hereafter referred to as “Wright et al”).
	Amended claim 1 is directed to a method of reducing cognitive impairment in a subject, wherein said impairment is a deficiency in memory encoding, comprising orally administering (claim 9) to a subject at least one branched chain amino acid (more specifically the combination of valine, leucine, and isoleucine (claim 4)), in a composition with a pharmaceutically acceptable carrier (claim 5), wherein the impairment is associated with a brain injury (claim 6), more specifically a traumatic brain injury (claim 7).  Claim 10 limits wherein said impairment is a deficiency in spatial memory.  As further recited by claims 15, 16, 21 and 22:
	(a)	wherein the branched chain amino acids are administered for at least 10 			consecutive days (claim 15); 
	(b) 	wherein the method comprises administering at least about 60 g of valine, 			leucine and isoleucine per day (claim 16);	
	(c)	wherein the method comprises administering valine, leucine and 				isoleucine at a ratio of 1:1:1 (claim 21);	
	(d)	wherein the method comprises administering a composition comprising 			about 10 mg/ml to about 20 mg/ml of each of valine, leucine and 				isoleucine (claim 22).	
	Claim 23 is directed to a method of reducing a memory deficiency caused by a brain injury in a subject, (more specifically a traumatic brain injury (claim 27) which is a mild traumatic brain injury (claim 28)), comprising administering valine, leucine, and isoleucine to said subject, wherein said memory deficiency is a deficiency in encoding. Claim 25 limits wherein said memory deficiency is a spatial memory deficiency. 
	As further recited by claims 29, 32, and 33:
	(a)	wherein the branched chain amino acids are administered for at least 10 			consecutive days (claim 29); 
	(b) 	wherein the valine, leucine and isoleucine are administered at a ratio of 			about 1:1:1 (claim 32);
	(c)	wherein the method comprises administering a composition comprising 			about 10 mg/ml to about 20 mg/ml of each of valine, leucine and 				isoleucine (claim 33).

7.	Cohen specifically teaches treating/ reducing cognitive impairment associated with traumatic brain injury (TBI) in a subject in Example 3, using “[a] widely-accepted, commonly used mouse model of mild TBI…the lateral fluid percussion injury (FPI) model… [which] model provides a highly-reproducible, closed head injury that recapitulates many key features of human TBI including memory deficits…” [emphasis added] (see page 22, lines 7-11). Cohen teaches the administration of cognitive…sequelae from mild TBI,” [emphasis added] (see page 23, lines 10-12), comprising orally administering the BCAAs valine, leucine and isoleucine, via water bottle, at a concentration of 100 mM each (please see page 25, lines 1-4). 
	As evidenced by Wright et al, “participants with TBI showed impaired verbal memory characterized by encoding …deficits,” [emphasis added] (see the text box at page 182). Therefore, a deficiency in encoding is inherent to a memory impairment following TBI, and the methods of claims 1 and 23 are anticipated by Cohen.
8.	Regarding claims 10 and 25, note that while Cohen does not teach the inherent property of the instantly claimed composition’s ability to reduce a spatial memory deficiency, this result flows from the administration step itself. As subjects suffering from the memory deficiency of spatial memory deficiency meet the criteria of a subject in need of reducing cognitive impairment due to TBI, the claim as a whole is anticipated. MPEP § 2112 (II) states "there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)." Furthermore, Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) makes clear that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.
claims 15 and 29, Cohen teaches administration of BCAA for a duration of 10 consecutive days in Example 1 (pages 18-20): “[i]t is necessary for animals to continually receive the diet for at least 10 days in order to show performance similar to sham animals” (see the last sentence on page 20 as well as Table 1 on the same page). Regarding claim 16, the animals were fed 60g of BCAA per day (see page 19, lines 3-4).  Regarding claims 21, 22, 32 and 33, Cohen teaches administration of leucine, isoleucine and valine at a concentration of 100 mM each (page 25 at lines 33-34), which is a ratio of 1:1:1, and equivalent to 11.715 mg/ml valine, 13.1117 mg/ml leucine and 13.117 mg/ml isoleucine, which is within the scope of “about 10 mg/ml to about 20 mg/ml of each of valine, leucine and isoleucine,” as required by claims 22 and 33.
Response to Arguments
10.	Applicant traverses the anticipation rejection, and has amended claims 1 and 23 to recite that cognitive impairment or memory deficiency is a deficiency in encoding, as previously recited in claims 3 and 24. 

11.	Applicant's arguments have been fully considered but they are not persuasive. By virtue of administering the BCAAs valine, leucine and /or isoleucine to a subject with a cognitive impairment associated with TBI (specifically a memory impairment, wherein said memory impairment is characterized by encoding deficits), Cohen teaches the utility of the reduction of a deficiency in memory encoding in a subject in need thereof.
	


Previous Claim Rejections - 35 USC § 103
12.	Claims 3, 20, 24 and 26 were previously rejected under 35 U.S.C. 103 as being unpatentable over Cohen, WO 2014/172341 A1, in view of Russell et al, J Clin Neuropsychol 2011, (hereafter referred to as “Russell et al”).
	Claims 3 and 24 are cancelled.
	Claim 1 is addressed in detail in the 35 USC 102 rejection, above.
	Claim 20 is drawn to the method of claim 1, wherein the cognitive impairment is a deficiency in episodic encoding.
	Claim 23 is addressed in detail in the 35 USC 102(a)(1) rejection, above.
	Claim 26 is drawn to the method of claim 23, wherein the deficiency is a deficiency in episodic encoding.

	As evidenced by Wright et al, Cohen teaches a method of reducing cognitive impairment associated with traumatic brain injury (TBI) in a subject (specifically a memory impairment associated with TBI), wherein the memory impairment is characterized by encoding deficits, comprising administering the branched chain amino acids (BCAA) valine, leucine and isoleucine to said subject, but does not teach wherein said memory impairment is a deficiency in episodic encoding.
	Yet, Russell et al teach that the “diffuse and complex nature of [traumatic brain injury] TBI may result in multiple areas of cognitive deficit,” [emphasis added] (please see the second paragraph on page 1), and that decline in episodic memory is a hallmark feature of TBI, i.e. “[o]ne specific type of cognitive ability known to be compromised after TBI is episodic memory,” [emphasis added] (please see the first paragraph on page 1).
Cohen discloses that said BCAA play an important role in cognitive impairment following mild TBI, and Russell teaches that a decline/ deficiency in episodic memory is a result of TBI.  By virtue of administering the BCAAs valine, leucine and /or isoleucine, Cohen teaches the utility of the reduction of a deficiency in episodic encoding in a subject in need thereof.
	The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, reducing the recited deficiency in encoding is considered a latent property of the administration of the BCAAs for the treatment of cognitive impairment as taught by Cohen, and Applicant’s alleged unexpected result of the administration of the recited BCAAs does not confer patentability. One of ordinary skill in the art would immediately recognize that the instantly recited BCAA compound exhibits the activity suggested by Cohen and would be motivated to use the invention as claimed in the reduction of a deficiency of episodic encoding, with a reasonable expectation of success.  
	As such, claims 20 and 26 are prima facie obvious.

Response to Arguments
13.	Applicant traverses the obviousness rejection. Applicant argues that Cohen teaches wherein “TBI results in injury to the hippocampus including decreased 
	Applicant contends that Russell et al teach wherein neural activation occurs after TBI in various areas of the brain, particularly in more posterior clusters, but that Russell et al do not identify deficiencies in the hippocampus in the context of memory encoding after a traumatic brain activity, i.e. “no changes in neural activation in the hippocampus were reported,” (arguments at page 9).  Applicant submits that the skilled artisan would have neither the motivation nor the expectation of success to combine Cohen and Russell et al. 
	Applicant contends that the instant application has determined that traumatic brain injury disproportionately affects memory encoding and that the administration of BCAA therapy reverses the negative effects. Applicant alleges that different implementations of memory involve different brain regions and neural computations, such that one must specifically define the aspect of memory that is affected in order to treat the memory deficits caused by TBI.

14.	Applicant's arguments have been fully considered but they are not persuasive. In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Cohen and Russell et al are each directed to improving a cognitive impairment following TBI (specifically memory impairment). As Cohen teaches the treatment of memory impairment associated with TBI, wherein said impairment is characterized by encoding deficits (evidenced by Wright et al) and Russell et al teach that a decline in episodic memory is a hallmark feature of TBI, one skilled in the art would expect that treating memory impairment associated with TBI by administering BCAAs would necessarily improve memory encoding, specifically the aspect of episodic encoding. 
	The fact that Russell et al do not report deficiencies in the hippocampus in the context of memory encoding after TBI does not imply that injuries to the hippocampus did not occur.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).


Conclusion
15.	In conclusion, claims 1, 4-23 and 25-33 are currently pending in the application, and claims 8, 11-14, 17-19, 30 and 31 are withdrawn from further consideration as being directed to nonelected subject matter.  Subject matter other than the scope of the  are rejected.  No claim is presently allowable.
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Janet L. Coppins/
Patent Examiner, Art Unit 1628

/CRAIG D RICCI/Primary Examiner, Art Unit 1611